Title: From George Washington to Thomas Jefferson, 21 February 1781
From: Washington, George
To: Jefferson, Thomas


                        
                            Sir
                            Head Quarters New Windsor 21st Feby 1781.
                        
                        I do myself the honor to communicate, to your Excellency, a circumstance which I hope will be followed by the
                            most salutary consequences to the State of Virginia in particular, and which may ultimately have the happiest effect upon
                            the interests of America in general.
                        The Chevalier des Touche, commanding His most Christian Majestys Squadron in the harbour of Newport, finding
                            himself enabled, since the late misfortune which happened to the British Fleet in Gardner’s Bay, to make a detachment, has
                            dispatched a Ship of the Line of 64 Guns and three Frigates to Chesapeak, in hopes of finding there and destroying the
                            Fleet under the direction of Arnold. The French Ships sailed the 9th inst. from Newport with a fair Wind. They have taken
                            on board a quantity of Arms, and Cloathing which had arrived there on account of the State of Virginia.
                        It is more than probable, that these Ships will have arrived in the Chesapeak, before my letter reaches you,
                            but should they be retarded by adverse Winds or other accidents, your Excellency need not be told that the most profound
                            secrecy will be necessary on such an occasion, for should the least hint escape, and Arnold come to the knowledge of it,
                            he would not hesitate to take the opportunity of pushing out of the Bay. The Ships once arrived at their Stations—The
                            matter becomes of public notoriety without any disadvantage.
                        From an apprehension that the enemy may take such a position as will enable them to defend themselves and
                            their shipping without a land cooperation, and knowing that Militia cannot be depended on for the vigorous measures that
                            it may be necessary to pursue, I have put a respectable detachment from this Army in motion—It is commanded by Major Genl
                            the Marquis de la Fayette. It will proceed by land to the Head of Elk, at which I calculate it will arrive by the 6th of
                            March at farthest, and will fall down the Chesapeak in Transports.
                        I have written to the Baron de Steuben by this conveyance—given him the foregoing intelligence—and some
                            directions relative to the position which he is to take with the Militia—collecting Magazines &ca.
                        It will be highly necessary that an immediate—safe and expeditious communication should be opened between the
                            Commanding Officer of the French Squadron and the Commanding Officer on shore. In this, and every other measure tending to
                            promote the public good, I am confident of your Excellency’s assistance, and I have desired the Baron to make application
                            to you in every case where your countenance may be wanting. The Marquis de la Fayette, who is the senior Officer, will
                            take the command upon his arrival.
                        I recollect but one thing further, which will require your Excellency’s more immediate attention, and that
                            is, the business of providing the most experienced and trusty Bay and River Pilots (should it not have been done before
                            this reaches you) and sending them to the commanding Officer to be forwarded to the Fleet. This trouble must necessarily
                            devolve upon your Excellency or some Gentlemen appointed by you, because our Officers, being Strangers, might be imposed
                            upon in this most material point. With the highest Sentiments of Respect and Esteem I have the honor to be Your
                            Excellency’s Most obt and humble Servt
                        
                            Go: Washington
                        
                        
                            P.S. Should you have occasion to write to the Marquis de la Fayette, let your first letter go by land
                                under cover to the Qr Mr to the Head of Elk. Any subsequent ones by Boats to the same place, because they will meet
                                the transports in the Bay.
                        

                    